GRIMES, Justice.
Petitioner Felk seeks review of Felk v. Dugger, 577 So.2d 717 (Fla. 1st DCA 1991), in which the district court affirmed the denial of Felk’s petition for a writ of habe-as corpus or mandamus on the authority of Miller v. Dugger, 565 So.2d 846 (Fla. 1st DCA 1990), and Blankenship v. Dugger, 521 So.2d 1097 (Fla.1988). The district court certified the following question as one of great public importance:
DOES SECTION 944.277(1), FLORIDA STATUTES (SUPP.1988), VIOLATE THE EX POST FACTO CLAUSES OF THE FLORIDA AND UNITED STATES CONSTITUTIONS WHEN APPLIED TO AN INMATE WHOSE OFFENSES OCCURRED PRIOR TO THE EFFECTIVE DATE OF THAT SECTION AND WHOSE SENTENCE COULD BE SHORTENED BY APPLICATION INSTEAD OF THAT SECTION’S PREDECESSOR, IN EFFECT WHEN THE OFFENSES OCCURRED?
Felk, 577 So.2d at 718. We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
We answered this question in the negative in Dugger v. Rodrick, 584 So.2d 2 (Fla. 1991). In accordance with that decision, we approve the district court’s decision denying Felk’s petition for a writ of habeas corpus or mandamus.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, BARRETT, KOGAN and HARDING, JJ., concur.